 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE AEGEAN MARINE PETROLEUM 18 Civ. 04993 (NRB)
NETWORK, INC. SECURITIES LITIGATION

 

 

PARTIES’ PROPOSED PAGE LIMIT PROTOCOL FOR DEFENDANTS’
ANTICIPATED MOTIONS TO DISMISS THE CONSOLIDATED CLASS ACTION
COMPLAINT AND RELATED BRIEFING

In response to the Court’s November 18, 2019 Order, ECF No. 145 (the ““Order”), Lead
Plaintiff Utah Retirement Systems (‘Plaintiff’) and Defendants Deloitte & Touche LLP, Deloitte
Certified Public Accountants, S.A., Deloitte Touche Tohmatsu Limited, Peter C. Georgiopoulos,
George Konomos, Dimitris Melissanidis, PricewaterhouseCoopers International Limited,
PricewaterhouseCoopers LLP, PricewaterhouseCoopers S.A., E. Nikolas Tavlarios, and John P.
Tavlarios (collectively, the “Moving Defendants,” and together with Plaintiff, the “Parties’’)
respectfully submit the following proposed page limits for briefing on Defendants’ anticipated
motions to dismiss Plaintiff's Consolidated Class Action Complaint, ECF No. 81 (the
“Complaint”). All parties who have appeared in this case via counsel have consented to this
protocol.!

A. Defendants’ Moving Briefs

The Complaint is 220 pages and asserts claims against 16 different defendants under eight

different theories of liability across a putative class period of nearly five years. To avoid repetitive

 

' Although Defendants Spyridon Fokas and Jonathan Mcllroy have been served, no counsel has
appeared on their behalf, and they have not joined in this filing. Additionally, Plaintiff states that
it has yet to complete service of Spyros Gianniotis, Konstantinos D. Koutsomitopoulos, and
Yiannis N. Papanicolaou.
 

briefing on legal issues by parties facing similar theories of liability, the Moving Defendants
believe the most efficient way to proceed is to organize their motions to dismiss into joint briefs
that roughly parallel the theories of liability asserted in the Complaint with similarly situated
entities submitting joint briefs. Therefore, the Moving Defendants propose the following page
limits (exclusive of exhibits) for their anticipated motions to dismiss, listed in the order in which
the parties are listed in the Table of Contents of the Complaint:

e 35 pages combined for Defendant Dimitris Melissanidis.

o Mr. Melissanidis was the founder, principal shareholder and Head of Corporate
Development of Aegean Marine Petroleum Network Inc. (“Aegean”). This brief
will address the claims against Mr. Melissanidis under Sections 10(b), 20(b) and
20A and Rules 10b-5(a) and (c) of the Exchange Act in Counts 2, 3, 5, and 6 of the
Complaint.

e 40 pages combined for Defendants Peter C. Georgiopoulos, George Konomos, E. Nikolas
Tavlarios, and John P. Tavlarios.

o These individuals were directors or officers of Aegean based in the United States.
This brief will address the claims asserted against them under Sections 10(b) and
20(a) and Rules 10b-5(a), (b), and (c) of the Exchange Act in Counts 1, 2, 3, and 4
of the Complaint.

e 40 pages combined for Defendants Deloitte Certified Public Accountants, S.A. (“Deloitte
Greece”) and PricewaterhouseCoopers S.A. (“PwC Greece’’)

o These entities are accounting firms based in Greece that each served as Aegean’s
independent auditor during a portion of the Class Period. This brief will address

the claims asserted against them under Section 10(b) and Rule 10b-5(b) of the
Exchange Act in Count 7 of the Complaint;

e 25 pages combined for Defendants Deloitte & Touche LLP and PricewaterhouseCoopers
LLP

© These entities are accounting firms based in the United States that are alleged to be
“control persons” of Deloitte Greece and PwC Greece, respectively. This brief will
address the claims asserted against them under Section 20(a) of the Exchange Act
in Count 8 of the Complaint.

e 20 pages combined for Defendants Deloitte Touche Tohmatsu Limited and
PricewaterhouseCoopers International Limited

 
 

o These entities are private companies that do not provide accounting or other client
services and are alleged to be “control persons” of Deloitte Greece and PwC
Greece, respectively. This brief will address the claims asserted against them under
Section 20(a) of the Exchange Act in Count 8 of the Complaint.

* * *

The foregoing briefing represents a total of 160 pages. If each Moving Defendant filed
their own memorandum of law in support of their motion to dismiss pursuant to Rule 2(D) of the
Court’s Individual Practices, such briefs would have totaled 275 pages in the aggregate.

B. Plaintiff’s Opposition Brief(s)

In response to Moving Defendants’ proposal, which it finds acceptable, Lead Plaintiff
proposes that it be permitted to submit up to 160 pages of opposition briefing in the aggregate
(reflecting the total number of pages provided to the Moving Defendants) to be divided or
combined in one consolidated brief at Plaintiff's discretion after reviewing the Moving
Defendants’ opening briefs.

C. Defendants’ Reply Brief(s)

The Moving Defendants propose that they be permitted to file reply briefs of no more than
one half the page limits of their moving briefs in response to Plaintiff's opposition brief(s) unless
some other configuration is warranted in light of the substance and/or structure of those opposition

papers.

Finally, the Parties respectfully request the right to seek modifications to the applicable
page limit protocol with respect to Plaintiffs’ Opposition Brief(s) and Defendants Reply Briefs

after receiving the respective brief(s) to which those filings will respond.

 
 

Dated: January 10, 2020

 

Respectfully submitted,

BERMAN TABACCO

By:

/s/ Nicole Lavallee*

Joseph J. Tabacco, Jr.

Nicole Lavallee (pro hac vice)
Christopher T. Heffelfinger

A. Chowning Poppler (pro hac vice)
44 Montgomery Street, Suite 650
San Francisco, Califomia 94104
Tel: (415) 433-3200

Fax: (415) 433-6382
jtabacco@bermantabacco.com
nlavallee@bermantabacco.com
cheffelfinger@bermantabacco.com
cpoppler@bermantabacco.com

Attorneys for Lead Plaintiff Utah Retirement
Systems

HUGHES HUBBARD & REED LLP

By:

/s/ Kenneth M. Katz

William R. Maguire

Kenneth M. Katz

One Battery Park Plaza

New York, New York 10004

Tel: (212) 837-6000
bill-maguire@hugheshubbard.com
ken.katz@hugheshubbard.com

Attorneys for Defendant Deloitte & Touche
LLP

* This filing uses electronic signatures with consent of counsel in accordance with Rule 8.5(b) of

the Court’s ECF Rules and Instructions.

 
 

ORRICK, HERRINGTON & SUTCLIFFE LLP

By:

/s/ Thomas N. Kidera

Robert G. Cohen

Thomas N. Kidera

51 West 52nd Street

New York, New York 10019
Tel: (212) 506-5000

Fax: (212) 506-5151
rgcohen@orrick.com
tkidera@orrick.com

Attorneys for Defendant Deloitte Certified
Public Accountants, S.A.

SIDLEY AUSTIN LLP

By:

/s/ Melissa Colén-Bosolet

Melissa Colén-Bosolet

787 Seventh Avenue

New York, New York 10019
Tel: (212) 839-5300

Fax: (212) 839-5599
mcolon-bosolet@sidley.com

David A. Gordon (pro hac vice)

Heather Benzmiller Sultanian (pro hac vice
pending)

One South Dearborn

Chicago, Illinois 60603

Tel: (312) 853-7000

Fax: (312) 853-7036
dgordon@sidley.com
hsultanian@sidley.com

Michael D. Warden (pro hac vice)

1501 K Street NW

Washington, District of Columbia 20005
Tel: (202) 736-8000

Fax: (202) 736-8711
mwarden@sidley.com

Attorneys for Defendant Deloitte Touche
Tohmatsu Limited

 
 

SHER TREMONTE LLP

By:

/s/ Amanda Ravich

Michael Tremonte

Amanda Ravich

90 Broad Street, 23rd Floor
New York, New York 10004
Tel: (212) 202-2600

Fax: (212) 202-4156
mtremonte@shertremonte.com
aravich@shertremonte.com

Attorneys for Defendant Peter C.
Georgiopoulos

SHAPIRO ARATO BACH LLP

By:

/s/ Eric Olne

Jonathan Bach

Eric Olney

500 Fifth Avenue, 40th Floor
New York, New York 10110
Tel: (212) 257-4880

Fax: (212) 202-6417
jbach@shapiroarato.com
eolney@shapiroarato.com

Attorneys for Defendant George Konomos

 
 

BOIES SCHILLER FLEXNER LLP

By:

/s/ Matthew L. Schwartz

Jonathan D. Schiller
Matthew L. Schwartz

Sara K. Winik

55 Hudson Yards

New York, New York 10001
Tel: (212) 446-2300

Fax: (212) 446-2350
jschiller@bsfllp.com
mlschwartz@bsfllp.com
swinik@bsfllp.com

Attorneys for Defendant Dimitris
Melissanidis

KING & SPALDING LLP

By:

/s/ J. Emmett Murphy

James J. Capra, Jr.

J. Emmett Murphy

1185 Avenue of the Americas, 34th Floor
New York, New York 10036

Tel: (212) 556-2100

jcapra@kslaw.com
jemurphy@kslaw.com

Attorneys for Defendant
PricewaterhouseCoopers International
Limited

 

 
LATHAM & WATKINS LLP

By:

/s/ Jason C. Hegt

Jamie L. Wine

Jason C. Hegt

885 Third Avenue

New York, New York 10022
Tel: (212) 906-1200

Fax: (212) 751-4864
jamie.wine@lw.com

jason. hegt@lw.com

Attorneys for Defendant
PricewaterhouseCoopers LLP

WILMER CUTLER PICKERING HALE AND

DORR LLP
By:  /s/ Brad E. Konstandt

Brad E. Konstandt

7 World Trade Center

250 Greenwich Street

New York, New York 10007
Tel: (212) 230-8800
brad.konstandt@wilmerhale.com

Christopher Davies

Leila Ameli-Grillon

1875 Pennsylvania Avenue, NW
Washington, District of Columbia 20006
Tel: (202) 663-6000
christopher.davies@wilmerhale.com
leila.ameli-grillon@wilmerhale.com

Attorneys for Defendant
PricewaterhouseCoopers S.A.

 
 

PATTERSON BELKNAP WEBB & TYLER
LLP

By: /s/ Joshua A. Goldberg

Joshua A. Goldberg

1133 Avenue of the Americas
New York, New York 10036
Tel: (212) 336-2000

Fax: (212) 336-2222
jgoldberg@pbwt.com

Attorneys for Defendant E. Nikolas
Tavlarios

COHEN & GRESSER LLP
By:  /s/ Jonathan S. Abernathy

Jonathan S. Abernethy

Joanna K. Chan

800 Third Avenue

New York, New York 10022
Tel: (212) 957-7600

Fax: (212) 957-4514
jabernethy@cohengresser.com
jchan@cohengresser.com

Attorneys for Defendant John P. Tavlarios

 

 
